The bill of complaint in this case, the statute involved, and the relief prayed for are in all material respects the same as we find exhibited in Gulf Life Insurance Company, a corporation, v. Hillsborough County, decided and filed this date. In the latter case the complainant was the assignee of the certificates brought in question while in this case the complainant was the original holder. The instant case is accordingly disposed of on authority of Gulf Life Insurance Company versus Hillsborough County.
The decision of this Court in C.E. Webb, and J.L. and W.L. Cone, Co-partners as Cone Brothers, for the Use and Benefit of C.E. Webb v. Hillsborough County, filed this date, is also pertinent and should be read in connection with this case.
Reversed on authority of and under same conditions as Gulf Life Insurance Company, a corporation, v. Hillsborough County, supra. *Page 107 
Reversed.
WHITFIELD, C.J., and BUFORD, and DAVIS, J.J., concur.
BROWN, J., dissents.
                    ON PETITION FOR REHEARING